FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-17-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to independent claims 1, 4 and 13 have been considered but are not persuasive at least for reasons discussed below, though to make the record clearer, Examiner will make a new grounds rejection by replacing Alameh-2 (US 20170052613) with Alameh-3 (US 20110273378).
Specifically, Applicant argues the prior art does NOT TEACH:
 
partially invalidating the functions depending on an environment (brightness) in which the image pickup section is disposed, and transmitting the information that the invalidation is executed to the external control device, and partially invalidating the functions of the image pickup section as the partial invalidation of the functions

With the broad coverage Applicant currently seeks, the ABOVE claimed features can be simply interpreted as a FIRST electronic device (with at least an image sensor) which reduces a power state “invalidates” the image sensor based on a brightness detection (i.e. inside dark pocket/purse or not, etc.), wherein a notification of this reduced power “invalidation” state status information may be transmitted to an external SECOND electronic device.
Examiner appreciates Applicant’s claimed invention, however, these features are considered taught by the previous prior art of record (Non-Final, 5-08-2020). Respectfully, it is believed that Applicant has argued certain prior art references individually without giving fair consideration of the prior art references when taken in combination as a matter of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Examiner thanks Applicant for asserting the believed features taught by the prior art Bamberger (US 9,692,967) & Alameh (US 10,420,031) on pages 21-22 of the Remarks. It is believed that these assertions imply certain teachings close to Applicant’s claimed invention that are being overlooked as will be discussed below.
PREVIOUS prior art of record, Wexler (US 20140204245), Bamberger (US 9,692,967) and Alameh (US 10,420,031) as cited in 35 USC 103 section per Non-Final (mailed 5-08-2020),
it was shown that a portable electronic device in general may have various components such as multiple image/light sensors, a display, wireless communication circuitry and may operate any of the various components in a power management mode. As a matter of obviousness, these various components and power management software capabilities which can be configurable to benefit a first electronic device could also be configurable to a second electronic device for the motivated reason of gaining the same technological benefits.
	As understood by one of ordinary skill in the art, and also evidenced by the previous prior art of record, “power management” in an electronic device serves to save power by shutting down/disabling functionality to those components that are not in use, not required to be used and/or cannot provide any useful functionality according to a state condition, environmental factors or user preference. Furthermore, as has been evidenced by the prior art, an electronic device may be configured with multiple sensors used to detect/predict its state condition, environmental factors and user intentionality in order to determine appropriate power modes for how the various components should function within the electronic device.



Applicant asserts (Remarks, page 21) prior art Bamberger does TEACH:
a camera (first electronic device) capable of transmitting a power state to an external device (second electronic device) of a user in which the external device runs an application for monitoring a "power level" and a "device functionality," and receives state information, battery state information, and emergency power alert information associated with "off state" from the camera
Therefore, over these asserted prior art Bamberger teachings, it is considered taught that a first electronic device (with at least an image sensor) may transmit its power state information to a second electronic device. 

Furthermore, Applicant asserts (Remarks, page 21-22) prior art Alameh does TEACH:
a sensor for detecting whether the camera (first electronic device) is disposed in a pocket, and when the in-pocket state is detected, audio/video data are transmitted to another nearby external device (second electronic device) while reducing the power of unnecessary feature and functions
Therefore, over these asserted prior art Alameh teachings, this implies: 
a first electronic device partially invalidating the functions depending on an environment (brightness) in which the image pickup section is disposed by Alameh teaching: a sensor for detecting whether the camera (first electronic device) is disposed in a pocket AND while reducing the power of unnecessary feature and functions.
Alameh’s teachings, if an in-pocket state is detected, then reducing the power of unnecessary feature and functions would, as a matter obviousness, be considered applicable to powering down/disabling a camera image sensor to save unnecessary waste of power when in-pocket.
	And given Bamberger’s notification teachings it is considered obvious that a first electronic device (with at least an image sensor) may transmit its image sensor power state information to a second electronic device for the similar motivated reasons discussed by the Bamberger art reference.

	Nonetheless, a new grounds rejection (see 35 USC § 103 section) will be made to the independent claims Wexler (US 20140204245) in view of Bamberger (US 9,692,967) in view of Alameh (US 10,420,031) in view of new art Alameh-3 (US 20110273378).

	Furthermore, new claims 14-19 are also rejected over Wexler (US 20140204245) in view of Bamberger (US 9,692,967) in view of Alameh (US 10,420,031) in view of Alameh-3 (US 20110273378) in view of new art Watanabe (US 20110050925).

	Claim 9 remains withdrawn.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler (US 20140204245) in view of Bamberger (US 9,692,967) in view of Alameh (US 10,420,031) in view of Alameh-3 (US 20110273378).

	As per independent claim 1, Wexler teaches an information recording apparatus (First electronic device - Figure 2 & 5C: camera 110) including functions of a recording mode configured to acquire and record information AND a reproduction mode configured to make recorded information reproducible and capable of acquiring operation information from an external device (Second electronic device - Figure 2 & 5C: smart phone 120) through communication and performing a coordinated operation based on the operation information (Figure 8 and para[0116-0139] teaches 2 modes, MODE A capturing/storing “RECORDING” image data and MODE B process & display “REPRODUCTION” stored image data. Furthermore, selective processing of image data to prolong battery life 800 per para[0116] may operate in a RECORDING MODE – step 820A to 830, wherein images/video are captured and stored. -- Further operate in a REPRODUCTION MODE – step 820B to 840, wherein communications “coordinated operations” to SEND 844 stored captured images/video/extracted info from camera 110 to smart-phone 120 may be initiated AND received images/video may be DISPLAYED 230 on smart-phone 120 in view of para[0044 & 0067]), the information recording apparatus (Figure 2 & 5C: camera 110) comprising: 
a communication section configured to perform communication with the external control device(Figure 2 & 5C: camera 110 has wireless antenna 530a and phone 120 has wireless antenna 530b for performing communications with each other); 
and a mode control circuit configured to select the reproduction mode as a mode executed when the information recording apparatus is started in the coordinated operation through the communication(Figure 2 & 5C: camera 110 has processor 540a and phone 120 has processor 540b, wherein camera processor 540a may perform mode selection 820A / 820B shown in Figure 8, such that reproduction mode 840/844 is executed, wherein communications “coordinated operations” to send the stored captured images from camera 110 to smart-phone 120 is started AND received images/video may be DISPLAYED 230 on smart-phone 120 in view of para[0044 & 0067]). 
	Regarding the “external control device’s operation information” per limitation “information recording apparatus capable of acquiring operation information from an external control device through communication and performing a coordinated operation based on the operation information”, Wexler teaches that the camera 110 has a processor/transceiver 540a/530a and smart phone 120 has a processor/transceiver 540b/530b, wherein the processing operations may be divided between both devices (110 and 120) or entirely performed by one device (110 or 120) per embodiments disclosed in Figure 8. Thus, based on design choice, user preference and state condition of the devices, one of ordinary skill in the art could configure a camera to acquire operation information from an external device such as a smart phone. However, to make the record explicitly clear and since Wexler remains silent to the smart phone’s operation information being associated with user input (i.e. touchscreen or button) operations for initiating communications “coordinated operation” with a camera AND thus use an external device/smart-phone to input a mode control selection, Examiner evidences the prior art Bamberger (Figure 2, 10 & 11: handheld or wearable camera 210 (col.3, lines 45-50) in communications 225/237 with a client device “smart-phone” 290/1000/1100. Camera 210 can capture & store image/video data locally OR wirelessly transfer image/video to smart phone 290 via camera-side input operations, see col.2, lines 4-9 & lines 30-51; col.2, line 52 – col.3, line 8. And alternatively, client device “smart-phone” 290/1000/1100 has user input buttons/touchscreen 1154 “phone-side input operations” for initiating instruction/command communications with camera 210 in view of col.7, lines 5-9; col.8, lines 41-53; col.22, lines 57-64 and col.24, lines 5-32. The command communications may “in a REPRODUCTION MODE” display the image/video data on a camera’s display 211 or smart-phone’s 290/1000 display). 
Bamberger into suitable modification with the teachings of Wexler in order to arrive at a smart phone having user input (i.e. touchscreen or button) operation “command” information for initiating communications “coordinated operation” and a mode control selection with a camera which acquires/executes the said operation information for the motivated reason of enhancing a user interface between a camera and external device in the analogous art of a remote controlled camera over a communication network.
	Applicant’s amendments to claim 1 associated with rolled up limitations of previous claim 3 are taught and rejected as follows:
a display configured to present the information to a user and an operation input configured to acquire a user operation(Wexler: camera 110 has function button / touch input 430, para[0051 & 0053]. In view of prior art combination, Bamberger: Figure 2, camera 210 has display 211 for presentation and user interface/button 216 to acquire user operation);
a state acquisition circuit configured to acquire information associated with a
state of the information recording apparatus as state information(Wexler: camera 110 include other sensors accelerometer, temperature sensor and light sensor, para[0053] and has processor 540a for state determination 810 in Figure 8.); 
Regarding the limitation: “a function restriction circuit configured to determine, when the information recording apparatus is started in the coordinated operation and in the reproduction mode, whether or not to partially invalidate functions of the display and the operation input based on the state information and partially invalidate the functions based on the determination result”, Wexler in view of Bamberger (cited portions in claim 1) teach using power management to operate the devices in low power mode and high power mode (i.e. function restriction… partially invalidate functions) based on the usage state / state determination of the devices. While it is considered obvious over, Wexler in view of Bamberger, to invalidate functions (i.e. place in low power mode OR turn off) device component features that are not required to be used to conserve battery power, Wexler in view of Bamberger remain silent to a power management mode for a scenario when camera is IN-POCKET such that the camera’s display & touchscreen/buttons are disabled/turned off during a reproduction mode in communication “coordinated operation” with an external device. To further show this feature is well known in the prior art, Examiner evidences prior art Alameh (Figures 1, 2, 13 & 14: camera-phone 100 having various sensors used to determine if IN-POCKET state or NOT. IF in-pocket state 1313 (Fig.13) detected, processor 116 performs control operation 1313 in Fig.14 (i.e. most relevant, power modes 1401 & 1412-1414 & locking device 1415 and transfer audio/video to nearby external device 1410/1411) which include transferring audio/video data to another nearby electronic “smart-phone” device 1410/1411 while powering down any unnecessary features/functions i.e. camera’s touch display & user interface buttons in view of col.18, lines 9-63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alameh into suitable modification with the teachings of Wexler in view of Bamberger in order to produce a camera having a more refined state detection method including in-pocket 
Applicant’s amendments to claim 1 associated with rolled up limitations of previous claim 7 are taught and rejected as follows:
and an image pickup section configured to pick up and acquire an image, wherein the state acquisition circuit acquires brightness of an environment in which the information recording apparatus is disposed based on the image as the state information, in the determination, the function restriction circuit determines, when the brightness is less than a predetermined threshold, that the functions are partially invalidated(In view of prior art combination with Alameh, Figure 12: step 1201 and Figure 13: step 1308 may use a light sensor to acquire brightness used to determine if the camera-phone 100 is IN POCKET, wherein it is inherent that for an IN-POCKET state the brightness will be less than a threshold i.e. low / no brightness. It is well understood in the art that an camera image sensor can be considered a light sensor, used as a light sensor or encompasses the features of a light sensor AND Alameh teaches (per Col.7, Lines 15-44 in view of Figures 1 & 2: other sensor 109) that the other sensor 109 may be a light sensor and/or one/more camera video “image” sensor(s) used to control operations (i.e. understood to be control operation 1313 in Fig.13 & 14). Therefore, for an IN-POCKET state, control operation 1313, which may be any of the “partially invalidated functions” shown in Figure 14 i.e. most relevant, power modes 1401 & 1412-1414 & locking device 1415 and transfer audio/video to nearby external device 1410/1411) which include transferring audio/video data to another nearby electronic “smart-phone” device 1410/1411 WHILE powering down any unnecessary features/functions i.e. camera’s touch display, user interface buttons, deactuate sensors 1413 in view of col.18, lines 9-63)
Examiner notes that Applicant’s claim specifies that the brightness is acquired from an image pickup section, wherein the cited teachings of prior art Alameh’s other sensor 109 being a light sensor and/or camera image sensor were considered obvious that a light sensor can also be a camera image sensor to acquire brightness for determining control operations because a camera image sensor is encompassing of a light sensor (i.e. captures light brightness as pixel intensity values), as well as capable of providing other contextual information such as face/object recognition, which has the added benefits of further discerning an environment for determination of being in a bag or not. To more robustly show a camera image sensor used as discussed above for discerning an environment for determination of being in a bag or not (i.e. using brightness and face/object information), Examiner evidences the prior art Alameh-3 (Fig.13, steps 472-480, wherein step 474 uses “other sensor 231, Fig.4” camera image sensor information, para[0075], which is considered to be using both brightness and face/object information. Power save modes in step 480 include shutting down/disabling non-viewable or non-useful functions such as a display backlight or camera “image sensor”, etc. – As a side note, Alameh-3 also teaches “other sensor 231, Fig.4” can be a light sensor in step 472 in Fig.13. And it is considered obvious that both other sensors 231 in steps 472 & 474 may both be image sensors for same obviousness reasons discussed above.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alameh-3 into suitable modification with the teachings of Wexler in view of Bamberger in view of Alameh in order to configure a first electronic device i.e. camera to use an image sensor as a light sensor for acquiring brightness and for acquiring other contextual face/object information used to determine a device state for the motivated reason of improving a camera’s state detection and power management functionality in the analogous art of a power management camera in remote communications with an external display (second electronic) device.
Applicant’s amendments to claim 1 associated with rolled up limitations of previous claim 11 are taught and rejected as follows:
the function restriction circuit comprises a notification control circuit configured the generate a control signal for warning the user, using the external control device, that the invalidation is executed, the communication section transmits a control signal associated with the warning to the external control device(Bamberger also teaches a camera 210 may communicate power status notifications to a user’s external/client smart phone device 290. The external device “client smart phone 290/1000” may run an application for monitoring “power levels” and “device functionality” about the camera 210 AND receives status information, battery state info and emergency power alerts associated with an “off state” from the camera 210 in view of col.2, lines 11-18; col.8, lines 19-27; col.14, lines 29-35; col.22, lines 31-39. Therefore, taken in combination with the power management & locking modes “function restriction invalidation” taught by Wexler in view of Bamberger in view of Alameh in view of Alameh-3, one of ordinary skill in the art would find it obvious to configure a camera to provide notifications to a user’s smart phone concerning the camera’s current power mode and functional state).
Applicant’s amendments to claim 1 further states the limitation:
“and the function restriction circuit partially invalidates functions of the image pickup section as the partial invalidation of the functions”, which is considered obvious over the prior art combination, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 because the cited portions of Alameh & Alameh-3 make it clear that non-useful functions i.e. camera image sensor may be shut down/disabled in the electronic device (w/ at least one camera sensor) to save power when determined inside a bag/purse (Alameh: Fig.14, deactuate sensor 1413. Alameh-3: Fig.13, step 480 - non-useful functions i.e. camera image sensor may be shut down/disabled. Please see entire discussion with respect to entire cited teachings above).
In view of Bamberger’s teachings as discussed above, one of ordinary skill in the art would find it obvious to configure a first electronic device (camera) to provide notifications to a user’s second electronics device (smart phone) concerning the first electronic device (camera’s) current power mode/functional state associated with non-useful functions i.e. camera image sensor being shut down/disabled when determined inside a purse/pocket.
INDEPENDENT CLAIM 4, Wexler teaches an information recording apparatus (First electronic device - Figure 2 & 5C: camera 110) including functions of a recording mode configured to acquire and record information AND a reproduction mode configured to make recorded information reproducible and capable of acquiring operation information from an external device (Second electronic device - Figure 2 & 5C: smart phone 120) through communication and performing a coordinated operation based on the operation information (Figure 8 and para[0116-0139] teaches 2 modes, MODE A capturing/storing “RECORDING” image data and MODE B process & display “REPRODUCTION” stored image data. Furthermore, selective processing of image data to prolong battery life 800 per para[0116] may operate in a RECORDING MODE – step 820A to 830, wherein images/video are captured and stored. -- Further operate in a REPRODUCTION MODE – step 820B to 840, wherein communications “coordinated operations” to SEND 844 stored captured images/video/extracted info from camera 110 to smart-phone 120 may be initiated AND received images/video may be DISPLAYED 230 on smart-phone 120 in view of para[0044 & 0067]), the information recording apparatus (Figure 2 & 5C: camera 110) comprising: 
a communication section configured to perform communication with the external control device(Figure 2 & 5C: camera 110 has wireless antenna 530a and phone 120 has wireless antenna 530b for performing communications with each other); 
and a mode control circuit configured to select the reproduction mode as a mode executed when the information recording apparatus is started in the coordinated operation through the communication(Figure 2 & 5C: camera 110 has processor 540a and phone 120 has processor 540b, wherein camera processor 540a may perform mode selection 820A / 820B shown in Figure 8, such that reproduction mode 840/844 is executed, wherein communications “coordinated operations” to send the stored captured images from camera 110 to smart-phone 120 is started AND received images/video may be DISPLAYED 230 on smart-phone 120 in view of para[0044 & 0067]). 
	Regarding the “external control device’s operation information” per limitation “information recording apparatus capable of acquiring operation information from an external control device through communication and performing a coordinated operation based on the operation information”, Wexler teaches that the camera 110 has a processor/transceiver 540a/530a and smart phone 120 has a processor/transceiver 540b/530b, wherein the processing operations may be divided between both devices (110 and 120) or entirely performed by one device (110 or 120) per embodiments disclosed in Figure 8. Thus, based on design choice, user preference and state condition of the devices, one of ordinary skill in the art could configure a camera to acquire operation information from an external device such as a smart phone. However, to make the record explicitly clear and since Wexler remains silent to the smart phone’s operation information being associated with user input (i.e. touchscreen or button) operations for initiating communications “coordinated operation” with a camera AND thus use an external device/smart-phone to input a mode control selection, Examiner evidences the prior art Bamberger (Figure 2, 10 & 11: handheld or wearable camera 210 (col.3, lines 45-50) in communications 225/237 with a client device “smart-phone” 290/1000/1100. Camera 210 can capture & store image/video data locally OR wirelessly transfer image/video to smart phone 290 via camera-side input operations, see col.2, lines 4-9 & lines 30-51; col.2, line 52 – col.3, line 8. And alternatively, client device “smart-phone” 290/1000/1100 has user input buttons/touchscreen 1154 “phone-side input operations” for initiating instruction/command communications with camera 210 in view of col.7, lines 5-9; col.8, lines 41-53; col.22, lines 57-64 and col.24, lines 5-32. The command communications may “in a REPRODUCTION MODE” display the image/video data on a camera’s display 211 or smart-phone’s 290/1000 display). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bamberger into suitable modification with the teachings of Wexler in order to arrive at a smart phone having user input (i.e. touchscreen or button) operation “command” information for initiating communications “coordinated operation” and a mode control selection with a camera which acquires/executes the said operation information for the motivated reason of enhancing a user interface between a camera and external device in the analogous art of a remote controlled camera over a communication network.
Wexler in view of Bamberger further teaches the claim 4 limitations: 
an information acquisition section configured to acquire the information and comprises an image pickup section configured to pickup and acquire an image(Wexler: camera 110 acquires information associated with image sensor 220, touch input 430 and microphone, para[0051 & 0053]); 
an operation input configured to acquire a user operation(Wexler: camera 110 has function button / touch input 430, para[0051 & 0053]. In view of prior art combination, Bamberger: Figure 2, camera 210 has display 211 user interface/button 216 to acquire user operation); 
a state acquisition circuit configured to acquire information associated with a state of the information recording apparatus as state information(Wexler: camera 110 has image sensor 220 and further includes other sensors accelerometer, temperature sensor and light sensor, para[0053] and has processor 540a for state determination 810 in Figure 8.); 
and a function restriction circuit configured to determine, in the recording mode after the information recording apparatus is started in the coordinated operation (Wexler: Figures 2, 5C and 8: camera 110 capturing “recording” mode 820A – 830, which in combination with Bamberger’s teachings, a camera 210 in a capturing “recording” mode after starting in “coordinated operation” with a smart-phone 290 which initiated remote command communications with the camera 110 in view of col.7, lines 5-9; col.8, lines 41-53; col.22, lines 57-64 and col.24, lines 5-32. Additionally, it is analogously taught that Bamberger’s camera 210 (Fig.2) capture & store “recording” mode in Figure 4 can operate in non-coordinated mode by inputting commands to interface 216 via a button OR operate in a coordinated mode by inputting commands to interface 216 via wirelessly from another source, wherein another source may be interpreted to be a smart-phone in view of col.5, line 46 – col.6, line 4), 
whether or not to partially invalidate functions of the information acquisition section and the operation input based on the state information and partially invalidate the functions based on the determination result(Wexler: Figures 5C and 8: processor 540a determines whether or not to execute the image capture operation and image processing of captured data in a lower power mode “partial invalidate function” (i.e. adjust capture parameters to lower quality- lower resolution/lower frame rate, etc.) when a camera state associated with a low power/battery level of a power source is detected in view of para[0072, 0075-0076, 0102, 0111-0113, 0134] in order to conserve power. Note: See cited teachings over Alameh & Alameh-3 with respect to determining “whether or not” power save modes to shutdown/disable “invalidate” non-viewable / non-useful functions based on device state discussed below.).
Applicant’s claim 4 limitations: the information acquisition section comprises an image pickup section configured to pickup and acquire an image, the state acquisition circuit acquires brightness of an environment in which the information recording apparatus is disposed based on the image as the state information, in the determination, the function restriction circuit determines, when the brightness is less than a predetermined threshold, that the functions are partially invalidated, are rejected over the prior art combination teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 for SIMILAR REASONS as discussed in claim 1.
In view of prior art combination with Alameh, Figure 12: step 1201 and Figure 13: step 1308 may use a light sensor to acquire brightness used to determine if the camera-phone 100 is IN POCKET, wherein it is inherent that for an IN-POCKET state the brightness will be less than a threshold i.e. low / no brightness. It is well understood in the art that an camera image sensor can be considered a light sensor, used as a light sensor or encompasses the features of a light sensor AND Alameh teaches (per Col.7, Lines 15-44 in view of Figures 1 & 2: other sensor 109) that the other sensor 109 may be a light sensor and/or one/more camera video “image” sensor(s) used to control operations (i.e. understood to be control operation 1313 in Fig.13 & 14). Therefore, for an IN-POCKET state, control operation 1313, which may be any of the “partially invalidated functions” shown in Figure 14 i.e. most relevant, power modes 1401 & 1412-1414 & locking device 1415 and transfer audio/video to nearby external device 1410/1411) which include transferring audio/video data to another nearby electronic “smart-phone” device 1410/1411 WHILE powering down any unnecessary features/functions i.e. camera’s touch display, user interface buttons, deactuate sensors 1413 in view of col.18, lines 9-63.
Examiner notes that Applicant’s claim specifies that the brightness is acquired from an image pickup section, wherein the cited teachings of prior art Alameh’s other sensor 109 being a light sensor and/or camera image sensor were considered obvious that a light sensor can also be a camera image sensor to acquire brightness for determining control operations because a camera image sensor is encompassing of a light sensor (i.e. captures light brightness as pixel intensity values), as well as capable of providing other contextual information such as face/object recognition, which has the added benefits of further discerning an environment for determination of being in a bag or not. To more robustly show a camera image sensor used as discussed above for discerning an environment for determination of being in a bag or not (i.e. using brightness and face/object information), Examiner evidences the prior art Alameh-3 (Fig.13, steps 472-480, wherein step 474 uses “other sensor 231, Fig.4” camera image sensor information, para[0075], which is considered to be using both brightness and face/object information. Power save modes in step 480 include shutting down/disabling non-viewable or non-useful functions such as a display backlight or camera “image sensor”, etc. – As a side note, Alameh-3 also teaches “other sensor 231, Fig.4” can be a light sensor in step 472 in Fig.13. And it is considered obvious that both other sensors 231 in steps 472 & 474 may both be image sensors for same obviousness reasons discussed above.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alameh and Alameh-3 into suitable modification with the teachings of Wexler in view of Bamberger in order to configure a first electronic device i.e. camera to use an image sensor as a light sensor for acquiring brightness and for acquiring other contextual face/object information used to determine a device state for the motivated reason of improving a camera’s state detection and power management functionality in the analogous art of a power management camera in remote communications with an external display (second electronic) device.
The prior art combination teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 further teaches Applicant’s claim 4 limitations: 
the function restriction circuit comprises a notification control circuit configured the generate a control signal for warning the user, using the external control device, that the invalidation is executed, the communication section transmits a control signal associated with the warning to the external control device, Bamberger also teaches a camera 210 may communicate power status notifications to a user’s external/client smart phone device 290. The external device “client smart phone 290/1000” may run an application for monitoring “power levels” and “device functionality” about the camera 210 AND receives status information, battery state info and emergency power alerts associated with an “off state” from the camera 210 in view of col.2, lines 11-18; col.8, lines 19-27; col.14, lines 29-35; col.22, lines 31-39. Therefore, taken in combination with the power management & locking/disable modes “function restriction invalidation” taught by Wexler in view of Bamberger in view of Alameh in view of Alameh-3, one of ordinary skill in the art would find it obvious to configure a camera to provide notifications to a user’s smart phone concerning the camera’s current power mode and functional state.
Regarding claim 4 limitation:
“and the function restriction circuit partially invalidates functions of the image pickup section as the partial invalidation of the functions”, which is considered obvious over the prior art combination, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 because the cited portions of Alameh & Alameh-3 make it clear that non-useful functions i.e. camera image sensor may be shut down/disabled in the electronic device (w/ at least one camera sensor) to save power when determined inside a bag/purse (Alameh: Fig.14, deactuate sensor 1413. Alameh-3: Fig.13, step 480 - non-useful functions i.e. camera image sensor may be shut down/disabled. Please see entire discussion with respect to entire cited teachings above).
In view of Bamberger’s teachings as discussed above, one of ordinary skill in the art would find it obvious to configure a first electronic device (camera) to provide notifications to a user’s second electronics device (smart phone) concerning the first current power mode/functional state associated with non-useful functions i.e. camera image sensor being shut down/disabled when determined inside a purse/pocket.

	As per claim 5, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 teaches the information recording apparatus according to claim 1, wherein the function restriction circuit generates a control signal for causing the external device to perform at least part of the invalidated functions, and the communication section transmits the control signal to the external device(Since previous claim 2 (now cancelled) was shown to invalidate functions (i.e. low power mode, turn off, disabled, locked) associated with an IN-POCKET camera’s display/user interface operations, this claim 5 is being interpreted as the opposite, actually performing those which are currently invalidated functions (on IN-POCKET camera, first electronic device) are made viewable/accessible on external (second electronic) device such that images/videos which cannot be viewed on IN-POCKET camera can be viewed on a nearby external device i.e. electronic device such as a nearby smart-phone as taught by prior art combination with Alameh: Figures 1, 2, 13 & 14: camera-phone 100 having various sensors used to determine if IN-POCKET state or NOT. IF in-pocket state 1313 (Fig.13) detected, processor 116 performs control operation 1313 in Fig.14 (i.e. most relevant, power modes 1401 & 1412-1414 & locking device 1415 and transfer audio/video to nearby external device 1410/1411) which include transferring audio/video data to another nearby electronic “smart-phone” device 1410/1411 while powering down any unnecessary features/functions i.e. camera’s touch display & user interface buttons in view of col.18, lines 9-63). 

	As per claim 6, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 teaches the information recording apparatus according to claim 1, wherein the function restriction circuit comprises a power control section configured to control power supplied to respective sections provided for the information recording apparatus, and the power control section partially invalidates the functions by controlling the supplied power(Each prior art (as cited in claim 1) teaches power management modes i.e. low power mode OR power down/off mode which is considered to teach “function restriction section comprises a power control section for controlling power supplied”. Alameh: processor 116 performs control operation 1313 “power control section” turn off / disable unnecessary features/functions of a camera-phone 100 i.e. touch display & user interface buttons in view of Figure 1, 2, 13 and 14: power modes 1401 & 1412-1414 & locking device 1415 and col.18, lines 9-63).

	As per claim 10, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 teaches the information recording apparatus according to claim 1, wherein the function restriction circuit generates a control signal for invalidating a user operation in the external device associated with the invalidated functions, and the communication section transmits the control signal to the external device(In view of the prior art combination with Alameh, which taught an electronic “camera” device may disable/turn off unnecessary functions to camera when IN-POCKET (Figures 13-14: 1313) while transferring its “user operation” functionality to a nearby electronic device “smart-phone” AND when a user REMOVES camera device from POCKET, the “user operation” functionality control may be invalidated in nearby smart-phone AND reclaimed by the camera device in view of col.18, lines 9-63). 

As per claim 12, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 teaches information recording system comprising: the information recording apparatus according to claim 1 (Camera, see claim 1 rejection teachings over prior art), and the external control device (Second electronic device i.e. Smart-phone, see claim 1 rejection teachings over prior art). 

As per Independent Claim 13, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 teaches the method for controlling an information recording apparatus including functions of a recording mode configured to acquire and record information and a reproduction mode configured to make recorded information reproducible and capable of acquiring operation information from an external device through communication and performing a coordinated operation operating based on the operation information, the method comprising: performing communication with the external device; and selecting the reproduction mode as a mode executed when the information recording apparatus is started in the coordinated operation through the communication presenting the information to a user; acquiring a user operation;
(These limitations are the same features taught in claim 1 and are rejected for the same reasons discussed over the prior art combination cited teaches of Wexler in view of Bamberger in view of Alameh in view of Alameh-3).







Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wexler (US 20140204245) in view of Bamberger (US 9,692,967) in view of Alameh (US 10,420,031) in view of Alameh-3 (US 20110273378) in view of Bandyopadhyay (US 20120009896).

As per claim 8, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 teaches the information recording apparatus according to claim 1, further comprising: 
an illuminator configured to radiate illumination light(Alameh, Figures 1-3: active proximity sensors 141/241 may include an imager detector (image sensor) and may further emit LED light, see col.7, lines 54-67 and col.8, lines 27-41), 
wherein when the brightness is less than a predetermined threshold, the illuminator radiates the illumination light, the state acquisition circuit further acquires the brightness while the illumination light is radiated based on the image acquired while the illumination light is radiated as the state information(Alameh – Figure 13: step 1308, processor 116 and camera image sensor/light sensor acquires brightness image data used to determine a current state of the camera-phone 100 such as whether ambient or direct light is incident on the camera-phone 100. When ambient/direct light is detected, this would suggest camera-phone 100 is not in pocket because brightness is above a threshold that would be found in a pocket. Alameh – when ambient/direct light is not detected, analogous to brightness is less than a threshold, the camera-phone’s 100 processor 116 may subsequently acquire brightness image data during EMISSION of LED light (Fig.13, active proximity detection 1312), the emitted light would be captured after REFLECTING OFF any objects in proximity. The “intensity” of the reflected light is related to a “distance” between the object and imager detector, wherein a captured high intensity brightness image would indicate a close object is present within a short distance, which means the processor 116 would determine the camera-phone 100 to be IN A POCKET 1313 in Figures 13-14. Contrary to this, a captured low intensity brightness image would mean that no close object is present and a processor would determine the camera-phone 100 is NOT in a POCKET. Also see col.8, lines 27-41 & col.17, lines 4-19), 
and in the determination, the function restriction circuit determines, when the brightness while the illumination light is radiated is equal to or higher than a predetermined threshold, that the functions are partially invalidated(As discussed over Alameh’s teachings, a captured high intensity brightness image is analogous to illumination light higher than a threshold. The processor 116 would determine the camera-phone 100 to be IN A POCKET 1313 in Figures 13 and may perform any of the control operations 1313 / 1401-1415 “partial invalidated functions” shown in Figure 14, see col.18, lines 9-63).
	Furthermore, while Alameh teaches an active proximity detection 141/241 method for in-pocket determination by an image sensor detecting reflected infrared light emitted by the camera-phone 100, however, one of ordinary skill in the art could also analogously configure an image sensor with a camera flash as a substitute (or in addition too) the active proximity detector (w/ IR emitter) since the technique is the same only using different components. To further show it is well known in the prior art prior art Bandyopadhyay (Figures 2A/2B: camera image sensor 260 and flash 265. See para[0066, 0091, 0064 and 0013]. Also specifies a light sensor may be an image sensor in para[0064]). Thus, given the additional teachings of Bandyopadhyay, one of ordinary skill in the art would have found it obvious to combine/modify these teachings with the teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a first electronic device i.e. camera to use an image sensor and flash as an active proximity sensor for acquiring brightness state information used for making an in-pocket determination for the motivated reason of improving a camera’s state detection versatility/accuracy and power management functionality in the analogous art of a power management camera equipped with an illumination light source.










Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler (US 20140204245) in view of Bamberger (US 9,692,967) in view of Alameh (US 10,420,031) in view of Alameh-3 (US 20110273378) in view of Watanabe (US 20110050925).

	As best understood, claims 14-19, appear to be in a mode where the second electronic device is GIVEN remote control permissions over the first electronic device, and thus it appears operation input controls (i.e. capture, etc.) are disabled/locked “prohibited” on first electronic device WHILE permitting operation input controls (i.e. capture, etc.) by the second electronic device. For example, the second electronic device serves as a remote controller/viewfinder to the first electronic device (such as in a recording mode), wherein the second electronic device is given master control for inputting capture commands and receiving captured images from first electronic device.
	The prior art Alameh & Alameh-3 also recognizes that the user input devices and/or user interface screen may be locked to prevent unwanted user input such as cited below:
Alameh, col.18, lines 48-63 and Fig.14: step 1313 can also include locking 1415 a user interface of the electronic device as well.
Alameh-3, para[0071], states the particular action or actions that are taken can vary depending upon the embodiment or the circumstance and, in some embodiments, no action(s) need be taken (or no action(s) need be taken right away). As shown, in the present embodiment, the one or more action(s) that can be taken by the mobile device locking of the screen and/or certain of the input devices 210 of the mobile device (e.g., to prevent mis-dialing).
Furthermore, it is also well known in the prior to operate two electronic devices in remote communications with each other in a MASTER-SLAVE mode such that the second electronic device serves as a remote controller/viewfinder to the first electronic device (such as in a recording mode), wherein the second (master) electronic device is given master control for inputting capture commands and receiving captured images from first (slave) electronic device. This is a common user preference setting for master-slave remote communications AND it is considered obvious and/or expected in the art to lock/disable user input functions on the first (slave) electronic device WHILE the second (master) electronic device is given master control for inputting capture commands and receiving captured images for motivated reasons of preventing unwanted input control from the wrong device.
To show prior art evidence of two electronic devices in remote communications with each other in a MASTER-SLAVE mode such that the second electronic device serves as a remote controller/viewfinder to the first electronic device (such as in a recording mode), Examiner evidences Watanabe (Figure 1B: master electronic device 104 serves as a remote controller/viewfinder to slave electronic device 101 as understood by one of ordinary skill in the art and may be applied for one slave device, although the figure illustrates three slave devices. Master electronic device 104 may remotely control focus AF, exposure AE and image capture functions of the slave electronic device 101. The master-slave settings is a user configurable setting. See para[0019, 0021, 0024 & 0064]).
Watanabe into suitable modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a recording mode in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled while remotely controlled by a second (master) electronic device i.e. display device for the motivated reason of preventing unwanted user input from the wrong device, as well as, serving a power management functionality by preventing non-useful functions in the analogous art of a power management camera in remote communications with an external display (second electronic) device.
This above discussion with prior art teachings is applicable to claims 14-19 below:

Regarding claim 14, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in view of Watanabe teaches the information recording apparatus according to claim 1, wherein, after the information recording apparatus is started in the coordinated operation, when the mode control circuit selects the recording mode, the function restriction circuit prohibits recording of a photographed image by the image pickup section based on the operation information by the operation input, and allows generation of a live view image by the image pickup section (These limitation features are considered obvious over the master-slave remote control teachings of Watanabe taken into suitable combination/modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a mode (i.e. recording mode) in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled “prohibited/restricted” while remotely controlled by a second (master) electronic device i.e. display device. See above discussion and cited teachings with respect to Watanabe, Alameh & Alameh-3).

Regarding claim 15, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in view of Watanabe teaches the information recording apparatus according to claim 14, wherein when the mode control circuit selects the recording mode by the coordinated operation, the function restriction circuit allows recording of a photographed image based on the operation information from the external control device (These limitation features are considered obvious over the master-slave remote control teachings of Watanabe taken into suitable combination/modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a mode (i.e. recording mode) in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled “prohibited/restricted” while remotely controlled by a second (master) electronic device i.e. display device. See above discussion and cited teachings with respect to Watanabe, Alameh & Alameh-3).

Regarding claim 16, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in view of Watanabe teaches information recording apparatus according to (These limitation features are considered obvious over the master-slave remote control teachings of Watanabe taken into suitable combination/modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a mode (i.e. recording mode) in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled “prohibited/restricted” while remotely controlled by a second (master) electronic device i.e. display device. See above discussion and cited teachings with respect to Watanabe, Alameh & Alameh-3).

Regarding claim 17, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in view of Watanabe teaches information recording apparatus according to claim 4, wherein the function restriction circuit prohibits recording of a photographed image by the image pickup section based on the operation information by the operation input, and allows generation of a live view image by the image pickup section (These limitation features are considered obvious over the master-slave remote control teachings of Watanabe taken into suitable combination/modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a mode (i.e. recording mode) in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled “prohibited/restricted” while remotely controlled by a second (master) electronic device i.e. display device. See above discussion and cited teachings with respect to Watanabe, Alameh & Alameh-3).

Regarding claim 18, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in view of Watanabe teaches information recording apparatus according to claim 19, wherein the function restriction circuit allows recording of a photographed image based on the operation information from the external control device (These limitation features are considered obvious over the master-slave remote control teachings of Watanabe taken into suitable combination/modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a mode (i.e. recording mode) in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled “prohibited/restricted” while remotely controlled by a second (master) electronic device i.e. display device. See above discussion and cited teachings with respect to Watanabe, Alameh & Alameh-3).

Regarding claim 19, Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in view of Watanabe teaches information recording apparatus according to claim 4, wherein the function restriction circuit prohibits adjustment of an image pickup parameter of the image pickup section based on the operation information by the operation input, and allows generation of a live view image by the image (These limitation features are considered obvious over the master-slave remote control teachings of Watanabe taken into suitable combination/modification with the lock/disable user input control teachings of Wexler in view of Bamberger in view of Alameh in view of Alameh-3 in order to configure a mode (i.e. recording mode) in which a first (slave) electronic device i.e. camera device has its input controls locked/disabled “prohibited/restricted” while remotely controlled by a second (master) electronic device i.e. display device controls imaging parameters such as focus, exposure and capture. See above discussion and cited teachings with respect to Watanabe, Alameh & Alameh-3).

Furthermore, while Examiner evidenced Watanabe (US 20110050925) per the prior art combination discussed/cited in claims 14-19, alternatively, prior art Ito (US 20160198080) as evidenced in Related Prior Art section (see Figure 7b) below may have been used instead of Watanabe for similar motivated reasons.
In order to achieve compact prosecution, Examiner would greatly appreciate it if Applicant’s response could also address the alternative reference Ito, should Applicant find the Watanabe reference insufficient.





Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ito (US 20160198080) discloses master-slave wireless remote control communications, wherein the slave device may have operation input controls locked/disabled as shown in Fig.7b contrasted by Fig.7a.

    PNG
    media_image1.png
    168
    351
    media_image1.png
    Greyscale
    
    PNG
    media_image1.png
    168
    351
    media_image1.png
    Greyscale

                              Fig.7a                                         Fig.7b (locked/disabled input)






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698